OPINION — AG — ** DUAL OFFICE — FEDERAL POSITION — STATE POSITION ** CAN A LEGISLATOR (HOUSE OF REPRESENTATIVES) IS CALLED TO ACTIVE DUTY IN THE NATIONAL GUARD . . . WHAT IS THE LEGAL EFFECT OF THE CALLING OF SAID 45TH DIVISION TO 'ACTIVE DUTY' ON THE OFFICE OF STATE REPRESENTATIVE ? — IN AN UNOFFICIAL OPINION YOU WILL HAVE THEN THERE " IPSO FACTO " VACATED YOUR OFFICE AS STATE REPRESENTATIVE. (LEGISLATURE, LEGISLATOR, FEDERAL EMPLOYEE, POLITICAL OFFICE, VACATES OFFICE) CITE: ARTICLE XII, SECTION 12, ARTICLE II, SECTION 21, 26 O.S. 233 [26-233], 26 O.S. 541 [26-541], ARTICLE V, SECTION 30 (FRED HANSEN)